ALLOWANCE
Applicant’s reply, filed 9 March 2021 in response to the non-final Office action mailed 10 December 2020, has been fully considered. As per Applicant’s filed claim amendments claims 24, 26 and 30-48 are pending, wherein: claims 24 and 26 have been amended, claims 30-48 are new, and claims 1-23, 25 and 27-29 have been cancelled by this and/or previous amendment(s). Pending claims 24, 26 and 30-48 are herein allowed. 

Information Disclosure Statement
The two information disclosure statements (IDS) submitted on 8 March 2021 wer filed after the mailing date of the non-final Office action on 10 December 2020.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Response to Arguments/Amendments
	The objections to claims 24-26 are withdrawn as a result of Applicant’s filed claim amendments. 
	The 35 U.S.C. 112(b) rejection of claim 26 is withdrawn as a result of Applicant’s filed claim amendments. 
	The 35 U.S.C. 103 rejection of claims 24 and 25 as unpatentable over Peters (US PGPub 2012/0199515) in view of Deshpande et al. (US PGPub 208/0277622) is withdrawn as a result of Applicant’s filed claim amendments. 
claim 26 as unpatentable over Peters (US PGPub 2012/0199515) in view of Deshpande et al. (US PGPub 2011/0171405) is withdrawn as a result of Applicant’s filed claim amendments. 
	No other objections and/or rejections are believed to be outstanding. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: none of the cited arts of record teach and/or render obvious the claimed methods, of packaging and of making a packaging, comprising a composition of a base polymer and a compound of the claimed formula(s) as recited, and further comprising a transition metal in a positive oxidation state. The close prior art of Peters (US PGPub 2012/0199515) teaches similar compositions, however Peters teaches the base AR structures as being meta- or para- substituted only and as such teaches away from the claimed structures having ortho-substitutes ([0046]).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE L STANLEY whose telephone number is (571)270-3870.  The examiner can normally be reached on M-F 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JANE L STANLEY/Primary Examiner, Art Unit 1767